Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Note: The withdrawn claim 6 pursuant to ¶ 8.45 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
				Reason for Allowance
Claims 1 and 4-7 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No.  US 20060133716 A1 and JP2013174839 A.  
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘wherein each of the first to fourth tapering portions includes two different tapering portions, and among the two different tapering portions of each of the first to fourth tapering portions, the tapering angle of one tapering portion closer to the respective fixed-width portion is greater than that of the other tapering portion, wherein the tapering shape of each of the first tapering portion, the second tapering portion, the third tapering portion, and the fourth tapering portion is set in such way that   the mode field radius of the propagation mode changes in a non-radius manner, wherein:  
3Application No. 16/506,768 Reply to Office Action of August 31, 2020
    PNG
    media_image1.png
    145
    530
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    19
    669
    media_image2.png
    Greyscale
 wherein 01, 02, 63, and 04 represent tapering angles of the first tapering portion, the second tapering portion, the third tapering portion, and the fourth tapering portion, respectively, and wherein A represents relative refractive index difference of the first tapering portion, the second tapering portion, the third tapering portion, the fourth tapering portion, and the intersection portion with respect to the cladding portion 
in combination with the rest of the limitations of the base claim.  
 
Claims 4-7 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883